Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/301,652 filed on 04/09/2021. 
Claims 1 – 30 are pending and ready for examination.

Priority
This  application claims priority to U.S. Provisional Patent Application No. 63/029,176, filed May 22, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) are: 
means for receiving in claims 27 and 28;
means for determining in claims 27 and 28; and 
means for transmitting in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review of the specification provides that Fig.5 along with specification ¶ [0080] - [0087], have the supports of the corresponding structure as performing the claimed function. Regarding Figure 5, transceiver 510 works as a structure for receiving and transmitting and processor 502 works as a structure for determining.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li hereinafter referred to Li) (US  2020/0100284 A1) in view of YEO et al. (YEO hereinafter referred to YEO) (US 2020/0106566 A1).

Regarding claim 1, Li teaches a method of wireless communication (Title, METHOD AND APPARATUS FOR CONTENTION WINDOW SIZE ADAPTATION OF NR UNLICENSED) performed by a first user equipment (UE) (Fig.1 and [0061], one or more of the gNBs 101-103 communicates with each other and with the UEs 111-116 using 5G, LTE, LTE-A, WiMAX, WiFi, or other wireless communication techniques), comprising: 
receiving, by the UE from a base station (BS), a first downlink control information (DCI) ([0094], An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an enhanced PDCCH (EPDCCH). Therefore, UE receives DCI from a BS) associated with a first listen-before-talk (LBT) time ([0346], PDCCH or the control resource set (CORESET) allocation is enhanced to support the sub-band LBT, such that a UE is able to detect the downlink control information if only one or few sub-bands within the scheduled bandwidth pass LBT; thus DCI is transmitted through only one or few sub-band that pass LBT; [0409], DCI format carried by PDCCH, and based on the results of previous LBT. Therefore, DCI (i.e. first DCI) is associated with a LBT (i.e. first LBT) time); and 
a first sidelink transmission for communicating in an unlicensed frequency band at the first LBT time ([0408], communication system operated subject to an LBT procedure, such as NR unlicensed spectrum or NR vehicle-to-everything communication on sidelink. Therefore, sidelink transmission is an unlicensed frequency band is associated with LBT time) based on the first DCI (as mentioned above, the first LBT time is based on the first DCI).
Li does not specifically teach
determining, by the UE, a first sidelink transmission opportunity at the first LBT time.
However, YEO teaches a method of wireless communication (Title, METHOD AND DEVICE FOR TRANSMITTING OR RECEIVING GROUPCAST FEEDBACK IN WIRELESS CELLULAR COMMUNICATION SYSTEM) performed by a first user equipment (UE) ([0009], a method of a terminal in a communication system) comprising:
receiving, by the UE from a base station (BS), a first downlink control information (DCI) ([0064], In an NR system, scheduling information relating to downlink data or uplink data is transferred from a base station to a terminal through downlink control information (DCI)); and 
determining, by the UE, a first sidelink transmission opportunity at the first LBT time ([0131], The channel sensing is performed by a listen-before-talk (LBT) method; [0132],  terminal calculates possibility of occupation of resources for transmitting a HARQ-ACK on a sidelink unicast PSSCH and resources for transmitting a HARQ-ACK on a sidelink groupcast PSSCH…..A resource for transmitting a HARQ-ACK on a sidelink unicast PSSCH is resource 1, and a resource for transmitting a HARQ-ACK on a sidelink groupcast PSSCH is resource 2. The level of reception energy obtained by the terminal by performing channel sensing, such as LBT, on resource 1 is A, and on resource 2 is B. If A>B, the terminal transmit a groupcast HARQ-ACK through resource 2 without transmitting a unicast HARQ-ACK. Here, unicast PSSCH and groupcast PSSCH are different transmission opportunities. Therefore, first sidelink transmission opportunity is determined by the UE based on the first LBT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).

Regarding claim 15, Li teaches (Title, METHOD AND APPARATUS FOR CONTENTION WINDOW SIZE ADAPTATION OF NR UNLICENSED) a first user equipment (UE) (Fig.3 and [0076], UE 116), comprising: 
a transceiver (Fig.3 and [0077], a radio frequency (RF) transceiver 310) configured to:
receive, from a base station (BS), a first downlink control information (DCI) ([0094], An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an enhanced PDCCH (EPDCCH). Therefore, UE receives DCI from a BS) associated with a first listen-before-talk (LBT) time ([0346], PDCCH or the control resource set (CORESET) allocation is enhanced to support the sub-band LBT, such that a UE is able to detect the downlink control information if only one or few sub-bands within the scheduled bandwidth pass LBT; thus DCI is transmitted through only one or few sub-band that pass LBT; [0409], DCI format carried by PDCCH, and based on the results of previous LBT. Therefore, DCI (i.e. first DCI) is associated with a LBT (i.e. first LBT) time); and 
a processor (Fig.3 and [0077], processor 340) coupled to the transceiver, wherein the processor is configured to ([0080], The processor 340 includes one or more processors or other processing devices to control the overall operation of the UE 116):
a first sidelink transmission for communicating in an unlicensed frequency band at the first LBT time ([0408], communication system operated subject to an LBT procedure, such as NR unlicensed spectrum or NR vehicle-to-everything communication on sidelink. Therefore, sidelink transmission is an unlicensed frequency band is associated with LBT time) based on the first DCI (as mentioned above, the first LBT time is based on the first DCI).
Li does not specifically teach
determine a first sidelink transmission opportunity at the first LBT time.
However, YEO teaches (Title, METHOD AND DEVICE FOR TRANSMITTING OR RECEIVING GROUPCAST FEEDBACK IN WIRELESS CELLULAR COMMUNICATION SYSTEM) a first user equipment (UE) (Fig.25 and [0276], a terminal) comprising:
a transceiver (Fig.25 and [0276], terminal receiver 2500 and terminal transmitter 2504 are collectively referred to as a transceiver) configured to:
receive, from a base station (BS), a first downlink control information (DCI) ([0064], In an NR system, scheduling information relating to downlink data or uplink data is transferred from a base station to a terminal through downlink control information (DCI)); and
 a processor (Fig.25 and [0276], a terminal processor 2502) coupled to the transceiver, wherein the processor is configured to ([0276], The terminal processor 2502 controls a series of procedures to allow the terminal to be operated according to embodiments):
determine a first sidelink transmission opportunity at the first LBT time ([0131], The channel sensing is performed by a listen-before-talk (LBT) method; [0132],  terminal calculates possibility of occupation of resources for transmitting a HARQ-ACK on a sidelink unicast PSSCH and resources for transmitting a HARQ-ACK on a sidelink groupcast PSSCH…..A resource for transmitting a HARQ-ACK on a sidelink unicast PSSCH is resource 1, and a resource for transmitting a HARQ-ACK on a sidelink groupcast PSSCH is resource 2. The level of reception energy obtained by the terminal by performing channel sensing, such as LBT, on resource 1 is A, and on resource 2 is B. If A>B, the terminal transmit a groupcast HARQ-ACK through resource 2 without transmitting a unicast HARQ-ACK. Here, unicast PSSCH and groupcast PSSCH are different transmission opportunities. Therefore, first sidelink transmission opportunity is determined by the UE based on the first LBT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).

Regarding claim 27, Li teaches (Title, METHOD AND APPARATUS FOR CONTENTION WINDOW SIZE ADAPTATION OF NR UNLICENSED) a first user equipment (UE) (Fig.3 and [0076], UE 116), comprising: 
means for receiving (Fig.3 and [0077], a radio frequency (RF) transceiver 310), from a base station (BS), a first downlink control information (DCI) ([0094], An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an enhanced PDCCH (EPDCCH). Therefore, UE receives DCI from a BS) associated with a first listen-before-talk (LBT) time ([0346], PDCCH or the control resource set (CORESET) allocation is enhanced to support the sub-band LBT, such that a UE is able to detect the downlink control information if only one or few sub-bands within the scheduled bandwidth pass LBT; thus DCI is transmitted through only one or few sub-band that pass LBT; [0409], DCI format carried by PDCCH, and based on the results of previous LBT. Therefore, DCI (i.e. first DCI) is associated with a LBT (i.e. first LBT) time); and 
a first sidelink transmission for communicating in an unlicensed frequency band at the first LBT time ([0408], communication system operated subject to an LBT procedure, such as NR unlicensed spectrum or NR vehicle-to-everything communication on sidelink. Therefore, sidelink transmission is an unlicensed frequency band is associated with LBT time) based on the first DCI (as mentioned above, the first LBT time is based on the first DCI).
Li does not specifically teach
means for determining a first sidelink transmission opportunity at the first LBT time.
However, YEO teaches (Title, METHOD AND DEVICE FOR TRANSMITTING OR RECEIVING GROUPCAST FEEDBACK IN WIRELESS CELLULAR COMMUNICATION SYSTEM) a first user equipment (UE) (Fig.25 and [0276], terminal) comprising:
means for receiving (Fig.25 and [0276], terminal receiver 2500), from a base station (BS), a first downlink control information (DCI) ([0064], In an NR system, scheduling information relating to downlink data or uplink data is transferred from a base station to a terminal through downlink control information (DCI)); and 
means for determining (Fig.25 and [0276], The terminal processor 2502 controls a series of procedures to allow the terminal to be operated according to embodiments) a first sidelink transmission opportunity at the first LBT time ([0131], The channel sensing is performed by a listen-before-talk (LBT) method; [0132],  terminal calculates possibility of occupation of resources for transmitting a HARQ-ACK on a sidelink unicast PSSCH and resources for transmitting a HARQ-ACK on a sidelink groupcast PSSCH…..A resource for transmitting a HARQ-ACK on a sidelink unicast PSSCH is resource 1, and a resource for transmitting a HARQ-ACK on a sidelink groupcast PSSCH is resource 2. The level of reception energy obtained by the terminal by performing channel sensing, such as LBT, on resource 1 is A, and on resource 2 is B. If A>B, the terminal transmit a groupcast HARQ-ACK through resource 2 without transmitting a unicast HARQ-ACK. Here, unicast PSSCH and groupcast PSSCH are different transmission opportunities. Therefore, first sidelink transmission opportunity is determined by the UE based on the first LBT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).

Claims 2, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of YEO and further in view of Novlan et al. (Novlan hereinafter referred to Novlan) (US 2019/0261412 A1).

Regarding claims 2, 16 and 28, combination of Li and YEO teaches all the features with respect to claims 1, 15 and 27, respectively as outlined above.
Li does not specifically teach
the receiving the first DCI comprises: 
receiving the first DCI in a licensed frequency band; 
the first DCI is further associated with a second LBT trigger opportunity; 
the method further comprises: 
receiving, by the UE from a first wireless communication device, a second LBT trigger associated with a second LBT time based on the second LBT trigger opportunity; 
determining, by the UE, a second sidelink transmission opportunity for communicating in the unlicensed frequency band at the second LBT time based on the communicated second LBT trigger; and 
transmitting, by the UE to a second wireless communication device, in an unlicensed-band a first transmission in a physical sidelink shared channel (PSSCH) at one of the first sidelink transmission opportunity or the second sidelink transmission opportunity.
However, YEO teaches
determining, by the UE, a second sidelink transmission opportunity for communicating at the second LBT time ([0131], The channel sensing is performed by a listen-before-talk (LBT) method; [0132],  terminal calculates possibility of occupation of resources for transmitting a HARQ-ACK on a sidelink unicast PSSCH and resources for transmitting a HARQ-ACK on a sidelink groupcast PSSCH…..A resource for transmitting a HARQ-ACK on a sidelink unicast PSSCH is resource 1, and a resource for transmitting a HARQ-ACK on a sidelink groupcast PSSCH is resource 2. The level of reception energy obtained by the terminal by performing channel sensing, such as LBT, on resource 1 is A, and on resource 2 is B. If A>B, the terminal transmit a groupcast HARQ-ACK through resource 2 without transmitting a unicast HARQ-ACK. Here, unicast PSSCH and groupcast PSSCH are different transmission opportunities. Therefore, second sidelink transmission opportunity is determined by the UE based on the second LBT); and 
transmitting, by the UE to a second wireless communication device, a first transmission in a physical sidelink shared channel (PSSCH) ([0151], a unicast PSSCH and a groupcast PSSCH are distinguished in a procedure of decoding SCI for scheduling the corresponding PSSCHs. When the terminal decodes SCI, the terminal checks a CRC… Therefore, the UE transmits to a terminal/ a second wireless communication device a first transmission in a PSSCH) at one of the first sidelink transmission opportunity or the second sidelink transmission opportunity ([0151], A particular bit field of the SCI indicates whether a scheduled PSSCH is for unicast or groupcast. If a resource pool through a PSSCH is transmitted is configured for unicast, the corresponding PSSCH is interpreted as a unicast PSSCH, and if a resource pool through a PSSCH is transmitted is configured for groupcast, the corresponding PSSCH is interpreted as a groupcast PSSCH).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and YEO as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).
The combination of Li and YEO does not specifically teach
the receiving the first DCI comprises: 
receiving the first DCI in a licensed frequency band; 
the first DCI is further associated with a second LBT trigger opportunity; 
the method further comprises: 
receiving, by the UE from a first wireless communication device, a second LBT trigger associated with a second LBT time based on the second LBT trigger opportunity; 
communicating in the unlicensed frequency band at the second LBT time based on the communicated second LBT trigger.
However Novlan teaches (Title, Close Loop Listen Before Talk For NR Operation In Unlicensed Spectrum)
the receiving the first DCI comprises: 
receiving the first DCI in a licensed frequency band ([0018], network on the licensed carrier semi-statically (e.g. via radio resource control message) or dynamically (e.g. via downlink control information) determine whether or not to perform LBT … Therefore, DCI is received in a licensed frequency band); 
the first DCI is further associated with a second LBT trigger opportunity ([0038], LBT triggers are sent via multiple DCIs. Therefore, DCI is associated with a LBT trigger); 
the method further comprises: 
receiving, by the UE from a first wireless communication device (Fig.1, network node 106), a second LBT trigger associated with a second LBT time based on the second LBT trigger opportunity (Fig.1 and [0033], network node 106 can send a LBT trigger to the UE 104 and/or the UE 102 in order to coordinate the LBT process; Fig.2 and [0042], a base station device 202 sends a LBT trigger 210 to mobile device 204 in order to facilitate scheduling an uplink or downlink transmission from or to the mobile device 204. The trigger coordinates the clear channel assessments (CCA) performed such that they occur at roughly the same time at both the mobile device 204 and the base station device 202); 
determining for communicating in the unlicensed frequency band at the second LBT time based on the communicated second LBT trigger ([0015], LBT is a coexistence mechanism used by wireless technologies to access unlicensed shared spectrum; [0018], LBT used by New Radio (NR) (e.g., 5G) on unlicensed carriers should have features and functionality that allow it to maximize the frequency reuse. Therefore, communicating in the unlicensed frequency band at the second LBT time is determined based on LBT trigger).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and YEO as mentioned in claims 1, 15 and 27 and further incorporate the teaching of Novlan. The motivation for doing so would have been to provide a closed loop Listen Before Talk (LBT) which is a coexistence mechanism used by wireless technologies, to access unlicensed shared spectrum, in which data channel can use the unlicensed channel for improved throughput, but the control signaling can be performed using the licensed carriers for improved robustness and low latency (Novlan, Abstract and [0034]).

Claims 3 – 5, 17, 19, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of YEO in view of Novlan and further in view of LIN et al. (LIN hereinafter referred to LIN) (BR 112021013508 A2).

Regarding claims 3, 17 and 29, combination of Li, YEO and Novlan teaches all the features with respect to claims 2, 16 and 28, respectively as outlined above.
Li does not specifically teach wherein: 
the second LBT trigger opportunity is associated with a time-frequency resource for detecting the second LBT trigger based on the first DCI; 
the second LBT trigger opportunity is associated with a trigger format based on the first DCI; 
the first sidelink transmission opportunity is associated with at least one of a cyclic prefix (CP) extension configuration or a channel access priority class (CAPC) configuration based on the first DCI; and 
the first wireless communication device is one of the BS, a transmission-and-reception point, or a proxy sidelink UE.
However, YEO teaches
the first sidelink transmission opportunity is associated with at least one of a cyclic prefix (CP) extension configuration ([0202], NR-based sidelink data transmission is determined based on .. length of a CP configured for a corresponding resource pool) or a channel access priority class (CAPC) configuration (due to alternative language “at least one of” in the claims, examiner pointed one limitation only) based on the first DCI ([0250], sidelink communication is obtained by receiving DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, YEO and Novlan as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).
The combination of Li and YEO does not specifically teach
the second LBT trigger opportunity is associated with a time-frequency resource for detecting the second LBT trigger based on the first DCI; and 
the first wireless communication device is one of the BS, a transmission-and-reception point, or a proxy sidelink UE.
However Novlan teaches 
the second LBT trigger opportunity is associated with a time-frequency resource for detecting the second LBT trigger ([0020], perform the first clear channel assessment on a frequency band at a predetermined time; [0033], network node 106 sends a LBT trigger to the UE 104 and/or the UE 102 in order to coordinate the LBT process which comprises a clear channel assessment. Here, LBT trigger/ clear channel assessment (CCA) is on a frequency band at a predetermined time; i.e. LBT trigger opportunity is associated with a time-frequency resource for detecting the LBT trigger) based on the first DCI ([0020], base station device transmitting a request for a first clear channel assessment to a first user equipment device via a downlink control channel. Therefore, LBT trigger is based on DCI); and 
the first wireless communication device is one of the BS, a transmission-and-reception point, or a proxy sidelink UE (as mentioned above, network node 106 is a first wireless communication device; therefore, the first wireless communication device is a base station. Due to alternative language “one of” in the claims, examiner pointed one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination Li, YEO and Novlan as mentioned above and further incorporate the teaching of Novlan. The motivation for doing so would have been to provide a closed loop Listen Before Talk (LBT) which is a coexistence mechanism used by wireless technologies, to access unlicensed shared spectrum, in which data channel can use the unlicensed channel for improved throughput, but the control signaling can be performed using the licensed carriers for improved robustness and low latency (Novlan, Abstract and [0034]).
The combination of Li, YEO and Novlan does not specifically teach
the second LBT trigger opportunity is associated with a trigger format based on the first DCI. 
However LIN teaches (Title, METHOD TO DETERMINE A CHANNEL ACCESS SCHEME, TERMINAL DEVICE, AND NETWORK DEVICE)
the second LBT trigger opportunity is associated with a trigger format based on the first DCI ([0170], After receiving the trigger signaling DCI, the UE determines that the target channel access scheme is Cat-2 LBT according to the ported channel access scheme indication information in the trigger signaling DCI. Here, Cat-2 LBT is the second LBT and channel access scheme is considered as a trigger format; therefore, the second LBT/ cat-2 LBT trigger opportunity is associated with a channel access scheme/ trigger format based on the first DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination Li, YEO and Novlan as mentioned above and further incorporate the teaching of LIN. The motivation for doing so would have been to provide method for determining a channel, terminal device, and network device access scheme, in which number of times of downlink control channel blind detections by end device can be reduced due to the fact that the target uplink resource can be dynamically indicated through the first downlink control channel, the same first downlink control channel is used to indicate the access schemes of target channel which correspond to the target uplink resources at the same time (LIN, Abstract and [086]).

Regarding claims 4 and 23, combination of Li, YEO and Novlan teaches all the features with respect to claims 2 and 16, respectively as outlined above.
Li does not specifically teach wherein: 
wherein the second sidelink transmission opportunity is associated with a type-2 LBT procedure.
However, YEO teaches
wherein the second sidelink transmission opportunity is associated with a LBT procedure ([0250], sidelink communication is obtained by receiving DCI. As mentioned in claims 2 and 16, second sidelink transmission opportunity is determined by the UE based on a LBT; therefore, the second sidelink transmission opportunity is associated with a LBT procedure as indicated by DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, YEO and Novlan as mentioned above and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).
The combination of Li, YEO and Novlan does not specifically teach
a type-2 LBT procedure. 
However LIN teaches (Title, METHOD TO DETERMINE A CHANNEL ACCESS SCHEME, TERMINAL DEVICE, AND NETWORK DEVICE)
a type-2 LBT procedure ([046] -Category 2(LBT of Cat-2): single-gap detection, also called LBT without a random withdrawal − if the channel is idle within a single detection time, the signal can be sent, and if the channel is busy, the signal cannot be sent. [0170], After receiving the trigger signaling DCI, the UE determines that the target channel access scheme is Cat-2 LBT according to the ported channel access scheme indication information in the trigger signaling DCI. Therefore, the a type-2 LBT procedure is based on a DCI).
(YEO discloses the second sidelink transmission opportunity is associated with a LBT procedure indicated by DCI and LIN discloses the a type-2 LBT procedure is based on a DCI; therefore, it is obvious to consider in view of YEO and LIN to consider that the second sidelink transmission opportunity is associated with a type-2 LBT procedure)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination Li, YEO and Novlan as mentioned above and further incorporate the teaching of LIN. The motivation for doing so would have been to provide method for determining a channel, terminal device, and network device access scheme, in which number of times of downlink control channel blind detections by end device can be reduced due to the fact that the target uplink resource can be dynamically indicated through the first downlink control channel, the same first downlink control channel is used to indicate the access schemes of target channel which correspond to the target uplink resources at the same time (LIN, Abstract and [086]).

Regarding claims 5 and 19, combination of Li, YEO and Novlan teaches all the features with respect to claims 2 and 16, respectively as outlined above.
Li does not specifically teach wherein: 
wherein: 
the second LBT trigger opportunity is further associated with a pre-configured sidelink-band trigger; and 
the pre-configured sidelink-band trigger is based on one of a system information block configuration, a radio resource control (RRC) message configuration, or a media access control control element (MAC-CE) message configuration.
However, YEO teaches
wherein: 
the second LBT trigger opportunity is further associated with a pre-configured sidelink-band trigger ([0234], Configuration information relating to a resource poor used for transmission or reception of a sidelink, is pre-installed .., or configured by a current base station, or pre-configured by another base station. [0244], Information transmitted by a sidelink includes SCI, SFCI, SCSI,…. Here, SCI, SFCI, SCSI are considered as a pre-configured sidelink-band trigger. As mentioned in claims 2 and 16, second sidelink transmission opportunity is determined by the UE based on second LBT; therefore, the second LBT trigger opportunity is associated with a pre-configured sidelink-band trigger); and 
the pre-configured sidelink-band trigger is based on one of a system information block configuration, a radio resource control (RRC) message configuration, or a media access control control element (MAC-CE) message configuration ([0244], Information transmitted by a sidelink includes SCI, sidelink feedback control information (SFCI), sidelink channel state information (SCSI), and a sidelink shared channel (SL-SCH); [0247], SCSI is transmitted to a higher layer to a control element (MAC control element (MAC CE)) of a MAC layer; [0248], CSI of a sidelink is transmitted to MAC CE. Therefore, the pre-configured sidelink-band trigger is based on MAC-CE message configuration. Due to alternative language “one of” in the claims, examiner pointed one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, YEO and Novlan as mentioned in claims 2 and 16 and further incorporate the teaching of YEO. The motivation for doing so would have been to provide a method and device for efficiently performing device-to-device communication (i.e. sidelink communication), specifically, a method and device for transmitting a HARQ-ACK feedback and retransmitting data for device-to-device communication (YEO, [0006] and [0007]).

Claims 11 – 12 and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of YEO and further in view of HARADA et al. (HARADA hereinafter referred to HARADA) (WO 2021/149231 A1).

Regarding claims 11 and 24, combination of Li and YEO teaches all the features with respect to claims 1 and 15, respectively as outlined above.
Li does not specifically teach
determining, by the UE, a cyclic prefix (CP) extension configuration for the first sidelink transmission opportunity based on one of a system information block configuration or a radio resource control (RRC) message configuration.
However HARADA teaches (Title, TERMINAL AND COMMUNICATION METHOD)
determining, by the UE, a cyclic prefix (CP) extension configuration for the first sidelink transmission opportunity (Pg.8: para 8 – 9, FIG. 10, the terminal 20 has a transmission unit 210, the transmission unit 210 connects the other terminal 20 to PSCCH (Physical Sidelink Control Channel), PSCH (Physical Sidelink Shared Channel), .. as D2D communication) based on one of a system information block configuration or a radio resource control (RRC) message configuration (Pg.4: Para 9, CP extension value and CAPC are set in the terminal 20 by the RRC signaling peculiar to the terminal 20. Therefore, CP extension configuration is based RRC message configuration).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and YEO as mentioned in claims 1 and 15 and further incorporate the teaching of HARADA. The motivation for doing so would have been to provide a terminal and a communication method in a wireless communication system, in which RAR (Random access response) is reduced to accommodate two bits used by the terminal for LBT type and CP extension value and the CAPC selection method (HARADA, Title and Pg.5: second last para).

Regarding claims 12 and 25, combination of Li and YEO teaches all the features with respect to claims 1 and 15, respectively as outlined above.
Li does not specifically teach
determining, by the UE, a channel access priority class (CAPC) configuration for the first sidelink transmission opportunity based on one of a system information block configuration or a radio resource control (RRC) message configuration.
However HARADA teaches (Title, TERMINAL AND COMMUNICATION METHOD)
determining, by the UE, a channel access priority class (CAPC) configuration for the first sidelink transmission opportunity (Pg.8: para 8 – 9, FIG. 10, the terminal 20 has a transmission unit 210, the transmission unit 210 connects the other terminal 20 to PSCCH (Physical Sidelink Control Channel), PSCH (Physical Sidelink Shared Channel), .. as D2D communication) based on one of a system information block configuration or a radio resource control (RRC) message configuration (Pg.4: Para 9, CP extension value and CAPC are set in the terminal 20 by the RRC signaling peculiar to the terminal 20. Therefore, CAPC configuration is based RRC message configuration).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and YEO as mentioned in claims 1 and 15 and further incorporate the teaching of HARADA. The motivation for doing so would have been to provide a terminal and a communication method in a wireless communication system, in which RAR (Random access response) is reduced to accommodate two bits used by the terminal for LBT type and CP extension value and the CAPC selection method (HARADA, Title and Pg.5: second last para).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (LIU hereinafter referred to LIU) (US  2022/0217690 A1) in view of LEE et al. (LEE hereinafter referred to LEE) (WO 2020/204565 A1) (Eng. translation is attached) and further in view of Li.

Regarding claim 30, LIU teaches (Title, COMMUNICATION METHOD AND APPARATUS) a base station (Fig.8 and [0215], The network apparatus 110 includes, an access network apparatus such as a base station; Fig.8 and [0559], communication apparatus is a network apparatus, e.g. a base station), comprising:
a processor (Fig.8 and [0562], processor 8022 is configured to control the base station to perform a necessary action) configured to: 
determine a first sidelink transmission opportunity for communicating ([0011], A network apparatus determines an ith sidelink transmission resource of an ith cooperation terminal apparatus; [0258], sidelink transmission resource determined by the network apparatus for the CUE to transmit second data. Therefore, base station determines a first sidelink transmission opportunity for communicating); and 
a transceiver (Fig.8 and [0560], RRU 801 is referred to as a transceiver) coupled to the processor, wherein the transceiver is configured ([0560], RRU 801 is configured to send and receive a radio frequency signal) to: 
transmit, to a user equipment (UE), a first downlink control information (DCI) ([0174], Physical downlink control channel (PDCCH): used to carry downlink control information (DCI), to allocate a resource for a data channel to the terminal apparatus. Therefore, base station transmits a DCI to a UE) associated with the determined first sidelink transmission opportunity ([0258], DCI is used to indicate the sidelink transmission resource determined by the network apparatus).
LIU does not specifically teach
in a licensed frequency band, a first downlink control information (DCI) associated with the determined first sidelink transmission opportunity.
However, LEE teaches (Title, METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING CONTROL INFORMATION FOR SIDELINK COMMUNICATION IN WIRELESS COMMUNICATION SYSTEM) 
transmit, in a licensed frequency band, a first downlink control information (DCI) associated with the determined first sidelink transmission opportunity (Pg.12: second last para, a sidelink operation in a license carrier, one of the search spaces related to Uu DCI is used as a search space related to sidelink DCI. Pg. 13: para 1, in the case of a sidelink operation in an ITS carrier, which is a cross-carrier scheduled by a sidelink DCI in a license carrier, a search space related to the sidelink DCI is independently set from a search space related to the Uu DCI. Therefore, DCI associated with sidelink transmission opportunity is transmitted in a licensed frequency band).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU as mentioned above and further incorporate the teaching of LEE. The motivation for doing so would have been to provide a method and apparatus for transmitting and receiving control information for sidelink communication in a wireless communication system, in which resource allocation, for confirmation of DCI for activating/releasing a type-2 sidelink configuration grant, physical layer signaling (e.g., PUCCH), of short reporting latency and small signaling overhead, thereby, advantageous for the terminal to report to the base station (LEE, Pg.1: para 1 and Pg.20: para 5).
The combination of LIU and LEE does not specifically teach
first sidelink transmission opportunity for communicating in an unlicensed frequency band at a first listen-before-talk (LBT) time.
However, Li teaches (Title, METHOD AND APPARATUS FOR CONTENTION WINDOW SIZE ADAPTATION OF NR UNLICENSED) 
first sidelink transmission opportunity for communicating in an unlicensed frequency band at a first listen-before-talk (LBT) time ([0408], communication system operated subject to an LBT procedure, such as NR unlicensed spectrum or NR vehicle-to-everything communication on sidelink. Therefore, sidelink transmission opportunity for communicating in an unlicensed frequency band is associated with LBT time). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of LIU and LEE as mentioned above and further incorporate the teaching of Li. The motivation for doing so would have been to provide an efficient contention window size adaptation of NR unlicensed in an advanced wireless communication system (Li, [0064]).




Allowable Subject Matter
Claims 6 – 10, 13 – 14, 18, 20 – 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Rico Alvarino et al. (Pub. No. US 10,009,920 B2) – “Triggering A Group Acknowledgement/negative Acknowledgement Or Channel State Information” discloses triggering an acknowledgement/negative acknowledgement for a plurality of data transmissions sent in a plurality of downlink subframes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474